[Cite as In re R.M., 2018-Ohio-395.]


                                       COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


IN THE MATTER OF: R.M. Jr.                  :       JUDGES:
                                            :       Hon. Patricia A. Delaney, P.J.
        (D.O.B. 10-1-14)                    :       Hon. W. Scott Gwin, J.
                                            :       Hon. Earle E. Wise, Jr., J.    :
                                            :
                                            :       Case No. CT2017-0057
                                            :
                                            :       OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Juvenile Division, Case No.
                                                    21530130


JUDGMENT:                                           Affirmed



DATE OF JUDGMENT:                                   January 31, 2018



APPEARANCES:

For Plaintiff-Appellee                              For Appellant-Mother

GERALD V. ANDERSON                                  VALERIE WIGGINS
Assistant Prosecuting Attorney                      107 S. Main Street
27 North Fifth Street                               New Lexington, OH 43764
P. O. Box 189
Zanesville, OH 43702                                For Father, Robert Moody, Sr.

Guardian Ad Litem                                   KEVIN VAN HORN
                                                    715 Adair Avenue
BARBARA CAFFARATTI                                  Zanesville, OH 43701
45 N. 4th Street
P. O. Box 124
Zanesville, OH 43601
Muskingum County, Case No. CT2017-0057                                                   2

Wise, Earle, J.

      {¶ 1} R.M. Jr. (child) was born on October 1, 2014 to appellant, Angela

Pemberton and Robert Moody (father). On August 1, 2015, by ex-parte order, child was

placed in the temporary custody of Muskingum County Children's Services (MCCS). He

was placed with foster parent Shawna Duffy until April 7, 2016. The child was then placed

with a family member, Heather Price, with protective supervision by MCCS. On July 25,

2016, however, Price advised MCCS she could no longer care for child. Temporary

custody of child was returned to MCCS, and he was returned to Duffy’s home.

      {¶ 2} Appellant and father each filed motions for legal custody on January 26,

2017 and February 14, 2017 respectively. On March 8, 2017, MCCS filed a motion for

permanent custody. A hearing was scheduled on the matter for April 17, 2017. Neither

appellant nor father were present. The hearing was converted to a review hearing with a

final hearing scheduled for May 30, 2017.

      {¶ 3} When appellant failed to appear at the May 30, 2017 hearing, counsel for

appellant requested a continuance. Counsel stated she’d had no contact with appellant

since February 2017 despite sending letters and leaving voice mails asking appellant to

contact her. The state, representing MCCS, requested the trial court to proceed, as all of

its subpoenaed witnesses were present and waiting to testify.

      {¶ 4} The state further advised the court of its knowledge that appellant had been

arrested the day before and asked that she be transported from the jail for the hearing. It

was then discovered, however, that appellant had been taken from the jail to the hospital

because she was unresponsive, thus rendering her unavailable for the hearing.
Muskingum County, Case No. CT2017-0057                                                     3


       {¶ 5} With that discovery, the trial court withheld ruling on the motion to continue

in order to hear testimony from the witnesses present and then determine if a further

continuance would be in the best interest of the child and of benefit to appellant to protect

her rights. In permitting the state to go forward with its witnesses, the trial court noted a

scheduling concern. The two-year sunset date on the case was August 5, 2017. This

matter required a half day, and that as of that date, cases requiring half a day were being

scheduled into September and October.

       {¶ 6} The state presented testimony from four witnesses which established the

following:

       {¶ 7} When MCCS became involved in this matter, MCCS caseworker Renee

Kimball formulated a case plan for both appellant and father. Appellant has a long history

of both substance abuse and involvement with MCCS as an alleged perpetrator. She has

lost custody of three other children through previous MCCS cases due to substance

abuse issues, mental health issues, and criminal history. Appellant's case plan thus

included mental health counseling, substance abuse treatment, and domestic violence

counseling. Appellant failed to complete treatment or counseling, had numerous positive

urine drug screens and failed to provide urine drug screens as directed on numerous

other occasions.

       {¶ 8} In order for appellant to start either mental health or substance abuse

counseling again, she first needed to complete 30 AA or NA meetings in 30 days.

Appellant made no move to do so. Appellant was further deemed in need of at least 120

days of residential substance abuse treatment if she chose to complete the 30 meetings

in 30 days and return to the program.
Muskingum County, Case No. CT2017-0057                                                    4


       {¶ 9} Appellant failed to attend supervised visits with her child for the first year

the case was active, and avoided MCCS during that time as well. Thereafter, she attended

supervised visits from September 2016 to February 2, 2017 before abandoning the child

once again. On those occasions when appellant did visit, she had no observable bond

with the child, and father did all the parenting. Appellant arrived late to visits and left

several times during visits to smoke or get food.

       {¶ 10} For the majority of this case, the child remained with Duffy, his foster

mother. From April 7, 2016 to July 25, 2016, a kinship placement was attempted with a

cousin, Heather Price. Price concluded, however, that she was not is a position to care

for the child and he was returned to Duffy.

       {¶ 11} Placement was considered with father's sister, however she declined due

to her advanced age, her husband's health issues, and the fact that she cares for her

adult son who is mentally handicapped. Placement was also considered with appellant's

mother who had custody of appellant's other three children, but she passed away during

the pendency of this case. At some point appellant advised Kimball that she had another

family member in mind to place the child with, but then refused to provide a name or

contact information.

       {¶ 12} On August 15, 2016, appellant was arrested for possession of cocaine. That

matter remained pending at the time of the permanent custody hearing. During the

weekend before the hearing, appellant assaulted father, breaking his nose and eye

socket. Father did not report the matter to law enforcement. On the day before the

hearing, appellant was arrested for falsification, theft, and possession of drugs. Appellant

further had two active bench warrants for child support.
Muskingum County, Case No. CT2017-0057                                                       5


         {¶ 13} In considering appellant's motion for a continuance, the trial court asked

Kimball if the court were to grant a continuance, would appellant have adequate time to

engage in her case plan in any meaningful way so as to allow her an opportunity to parent

the child. Kimball did not believe that was a possibility.

         {¶ 14} Father testified on his own behalf, and withdrew his motion for legal custody.

He is unable to care for child, did not oppose the permanent custody motion, and believed

it was in child’s best interest to remain in Duffy’s home.

         {¶ 15} Duffy testified in father’s case as well and expressed her interest in adopting

the child if permanent custody were granted to MCCS.

         {¶ 16} At the conclusion of the hearing, appellant's motion for a continuance was

denied. On August 7, 2017, the trial court issued its judgment entry awarding permanent

custody of child to MCCS.

         {¶ 17} Appellant now appeals that decision. She presents two assignments of

error:

                                                I

         {¶ 18} "THE TRIAL COURT ABUSED ITS DISCRETION BY FAILING TO GRANT

A REASONABLE CONTINUANCE TO THE APPELLANT FOR CAUSE."

                                               II

         {¶ 19} "THE TRIAL COURT'S GRANT OF PERMANENT CUSTODY TO THE

AGENCY WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE."
Muskingum County, Case No. CT2017-0057                                                   6


                                           I, II

      {¶ 20} In her first assignment of error, appellant argues that the trial court abused

its discretion when it denied her motion to continue the permanent custody hearing.

Specifically, appellant argues the matter should have been continued because she was

unavailable due to being hospitalized and unresponsive.

      {¶ 21} Appellant's second assignment of error states the grant of permanent

custody to MCCS is against the manifest weight of the evidence. The argument following

the assignment of error, however, contends the denial of a continuance was against the

manifest weight of the evidence. Specifically, appellant argues that the denial of a

continuance was not in the best interest of the child, and the possibility of a kinship

placement with the unnamed family member should have been explored. Because

appellant's first and second assignments of error argue that a continuance should have

been granted, and because manifest weight standards are not the proper standard of

review for a denial of a motion to continue, we address assignments of error one and two

together.

      {¶ 22} The grant or denial of a continuance rests in the trial court's sound

discretion. State v. Unger, 67 Ohio St. 2d 65, 423 N.E.2d 1078 (1981) syllabus. In order

to find an abuse of that discretion, we must determine the trial court's decision was

unreasonable, arbitrary or unconscionable and not merely an error of law or judgment.

Blakemore v. Blakemore, 5 Ohio St. 3d 217, 450 N.E.2d 1140 (1983). "There are no

mechanical tests for deciding when a denial of a continuance is so arbitrary as to violate

due process. The answer must be found in the circumstances present in every case,
Muskingum County, Case No. CT2017-0057                                                    7


particularly in the reasons presented to the trial judge at the time the request is denied."

Ungar v. Sarafite, 376 U.S. 575, 589, 84 S. Ct. 841, 1 L. Ed. 2d 921 (1964).

       {¶ 23} We recognize that a parent has a fundamental liberty interest in the care,

custody, and management of his or her child and an essential and basic civil right to raise

his or her children. In re Murray, 52 Ohio St. 3d 155, 156, 556 N.E.2d 1169 (1990). That

right, however, is not absolute. “The natural rights of a parent * * * are always subject to

the ultimate welfare of the child, which is the polestar or controlling principle to be

observed.” In re Cunningham, 59 Ohio St. 2d 100, 106, 391 N.E.2d 1034 (1979).

       {¶ 24} To determine whether a trial court abused its discretion in denying a motion

for a continuance, we consider the following factors: 1) the length of the delay requested;

2) whether other continuances have been requested and received; 3) the inconvenience

to witnesses, opposing counsel, and the court; 4) whether there is a legitimate reason for

the continuance; 5) whether the defendant contributed to the circumstances giving rise to

the need for the continuance; and 6) other relevant factors, depending on the unique facts

of each case. In re P.T., 5th Dist. Stark No. 2011CA00200, 2012-Ohio-1287, ¶ 17, citing

State v. Unger 67 Ohio St. 2d 65, 67-68, 423 N.E.2d 1078 (1981); State v. Holmes, 36
Ohio App. 3d 44, 47-48, 521 N.E.2d 479 (1987).

       {¶ 25} First, the length of delay requested here is not entirely clear. Appellant

argues here that one day would have been sufficient. During the permanent custody

hearing, however, counsel for appellant asked the court for an opportunity to speak with

appellant now that she was aware of her location but proposed no timeframe. T. 4-5.

Later, during cross examination of Angela Hittle, appellant’s substance abuse counselor,

counsel for appellant inquired at T. 38-39:
Muskingum County, Case No. CT2017-0057                                                     8




       [Counsel] Should this matter be set out approximately 60 days, do you

       believe that [appellant] would be able to get into a program that would be

       adequate to get her addiction at least partially under control?

       [Hittle] I can’t answer that. I haven’t seen her since 2016.

       [Counsel] Would it be possible – what would she need to do to get into your

       program as of right now that you –

       [Hittle] She would have to complete a residential program of 120 or more

       days –

       ***

       And do 30 meetings in 30 days.



       {¶ 26} As we will address in more detail below, one day or 60 days would have

made no difference in this matter. Under the first Unger factor, therefore, we find the

trial court properly denied appellant’s motion for continuance.

       {¶ 27} As for the second Unger factor, the record does not reflect any prior

continuances, weighing in favor of appellant. Considering the third Unger factor,

inconvenience to witnesses, opposing counsel, and the court, opposing counsel was

permitted to present testimony from the witnesses present, also weighing in favor of

appellant.

       {¶ 28} As for the fourth and fifth Unger factors, whether the requested delay is for

legitimate reasons or whether it is dilatory, purposeful, or contrived, and whether appellant

contributed to the circumstances which give rise to the request for continuance, the trial
Muskingum County, Case No. CT2017-0057                                                    9


court properly denied appellant's motion for continuance. Although counsel for appellant

presented the court with a legitimate reason for requesting the continuance -- because

appellant was incarcerated and further had been taken from the jail to the hospital

unresponsive -- appellant also contributed at least partially to the circumstances giving

rise to the request for continuance by committing new crimes the day before the hearing,

and failing to contact her attorney despite counsel’s attempts to contact her. As the trial

court noted, appellant had been in very recent contact with father, and with MCCS

requesting to visit with her child again. T. 124-125. Appellant could have made contact

with her attorney as well.

       {¶ 29} Regardless of the forgoing, however, the sixth Unger factor is ultimately

dispositive in this matter. Whether the requested delay was one day or 60 days, were

there no prior continuances or many, and regardless of the reason giving rise to the

request for continuance, under the circumstances of this case a continuance would not

have changed the outcome.

       {¶ 30} First, appellant was facing the potential of incarceration for 60 days for two

child support bench warrants as well as in two pending criminal cases. T. 78, 115. Next,

appellant was unsuccessfully terminated from substance abuse and mental health

counseling. In order to resume either, appellant would first need to complete 30 AA/NA

meeting in 30 days. She would then need at least 120 days of inpatient substance

abuse treatment. T. 37, 39, 74-75. Even if appellant served no jail or prison time, she

still was facing a minimum of 150 days of substance abuse treatment.

       {¶ 31} Finally, appellant’s child was three-years-old at the time of the permanent

custody hearing and MCCS had been involved with him for two and a half years. T. 79.
Muskingum County, Case No. CT2017-0057                                                        10


Appellant had nearly two years to comply with the objectives of her case plan. Instead,

she chose not to work the plan for more than a year, and when she finally did, failed to

comply with a single directive, continued to abuse illegal substances, failed to obtain

domestic violence counseling and assaulted father, abandoned her child, and was

arrested for several crimes including crimes committed the day before the permanent

custody hearing. T. 109-117. This is the fourth child appellant has failed to parent. T. 104.

As for appellant’s kinship argument, while appellant told Kimball she had a family member

in mind who could possibly take the child in, she refused to provide Kimball with this

alleged person's information. T. 121. Obviously MCCS cannot investigate a potential

placement without knowing who to contact.

       {¶ 32} Given these facts, if the trial court had granted a continuance of one day or

60 days, appellant still could not demonstrate substantial or meaningful compliance with

her case plan in order to persuade the trial court that it is within the child's best interest to

return custody to appellant. In re J.E., 3rd Dist. Marion No. 9-17-07, 2017-Ohio-8272,

2011 WL 553173, ¶ 17, In re J.C., 10th Dist. Franklin No. 10AP-766, 2011-Ohio-715 ¶

45.

       {¶ 33} Upon review of the record and in light of the guidelines set forth in Unger,

we find no abuse of discretion in the trial court's denial of appellant's request to continue

the permanent custody hearing.
Muskingum County, Case No. CT2017-0057                                          11


      {¶ 34} Appellant's first and second assignments of error are overruled.


By Wise, Earle, J.

Delaney, P.J. and

Gwin, J. concur.




EEW/rw